DETAILED ACTION
The amendment filed 11/19/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2022, as applicable to the prior rejection under Tupper in view of Council and Walkow, as now applicable to claims 1 and 15 have been fully considered but they are not persuasive.  Applicant argues that the “seal” as noted by the examiner is not described as such in the reference and is not part of the housing 20 as identified in the rejection.  The examiner first notes that the applicant is correct in that the seal is the part identified in the annotated figure on page 7 of applicant’s response.  As known in the art, such a depiction is notoriously known to be a seal, as further evidenced by the identical depictions of seals 70, 72, 74, etc. in Walkow (see Walkow, col. 4, lines 10-13).  Further, the seal is clearly part of what would be considered the “bottom hole assembly” (as claimed) in Walkow which would include 20 (housing) and all internal components (those components which are being housed by the housing) as connected to the hose 10, as known in the art. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tupper et al. (US 8,925,627) in view of Council et al. (US 5,244,046) and Walkow et al. (US 4,941,349).
In regard to claim 1, Tupper et al. disclose a well intervention apparatus comprising a flexible hose (707, fig 7, flexible as in col. 3, lines 32-34) to be lowered into a well (col. 8. Lines 4-8), at least one tool provided at a downhole end portion of the hose (downhole equipment as connected col. 8, lines 4-8), and a plurality of individual tubes (705, 704, 701 at least) extending along an inside region of the hose and connecting to the at least one tool, an individual tube providing a fluid path for fluid communication between outside of the well and the at least one tool inside the well (col. 8, lines 21+), and each individual tube being laterally supported in said inside region such that its lateral movement is restricted (as supported by 706 and 708).  Tupper et al. do not disclose, in the embodiment of figure 7, that each tube provides a fluid path or a stuffing seal to engage a hose during lowering.  Tupper et al. does disclose, in another embodiment, a flexible hose with multiple tubes providing fluid paths for communication between outside of the well and at least one tool inside the well (col. 17, lines 11+).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide additional tubes for fluid paths in the embodiment of figure 7 of Tupper et al. in order to isolate service carriers, components and/or fluids until they reach their desired location (col. 17, lines 11-17).  Both embodiments (figure 7 or figure 15) are silent as to a seal to engage the hose during lowering or a bottom hole assembly having a seal disposed around the downhole end portion of the hose (although a bottom hole assembly is provided, e.g. 902/903/904, fig 9; 1009 in fig 10A/B).
Council et al. teach a well intervention apparatus comprising a stuffing seal which engages around a hose during lowering (col. 1, lines 33-50, where coiled tubing is through “stripper” or stuffing box which inherently includes such seals).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a stuffing seal to engage the hose of Tupper et al., as taught by Council et al., in order to safely maintain well pressure while performing downhole operations.  Council also does not teach a bottom hole assembly having a seal disposed around the downhole end portion of a hose).
Walkow et al. disclose an intervention apparatus comprising a hose (10) and a bottom hole assembly (20, and associated internal components) disposed at a downhole end portion of the hose (as engaging 10), said bottom hole assembly having a seal (fig 1, uppermost seal on 24 engaging 10) disposed around the downhole end portion of the hose (fig 1).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a seal around the downhole end of the hose of Tupper et al., as modified by Council et al., in order to ensure isolation of the fluids within and facilitate the connection to a downhole tool with the hose.
	In regard to claim 2, Tupper et al. include a flexible material in the inside region to provide said lateral support to the individual tubes (708 as necessarily flexible as in col. 3, lines 32-34).
In regard to claim 5, Walkow et al. disclose wherein the bottom hole assembly comprises a termination assembly for the hose (as in fig 1 and connected to tool 18).  
In regard to claim 6, Walkow et al. disclose wherein the hose extends into a body of the termination assembly (as in fig 1, 10 within 20), and the seal around the downhole end portion of the hose is provided in a cavity in the body of the termination assembly (as in fig 1, with uppermost seal within 24 engaging 10).  
In regard to claim 7, Walkow et al. disclose wherein a sealing mechanism (22) is provided at least partly in the cavity (as containing 22/23) to compress the seal (where seal may be defined as 23 which provides sealing) between the outside of the hose and the body of the termination assembly, and wherein the body of the termination assembly extends circumferentially around the hose (fig 1).  
In regard to claim 8, Walkow et al. disclose wherein the sealing mechanism comprises at least one axially movable member (22 as axially engaging 23, col. 3, lines 24-26), configured so that when the axially movable member moves axially towards the seal, the seal is caused to engage in sealing manner between the outside of the hose and the body (col. 3, lines 24-26).  
In regard to claim 9, Walkow et al. disclose wherein the inside region of the hose is open to a chamber in the bottom hole assembly, the chamber being sealed from the outside (fig 1, with chamber 50 or 70 at least).  
In regard to claim 10, Walkow et al. disclose wherein the chamber is formed in the termination assembly of the bottom hole assembly (fig 1), and wherein the chamber is sealed from above by the seal around the hose and sealed from below by a second seal (76 or 72 at least).  
In regard to claim 11, Walkow et al. disclose a connector (26) in said chamber for connecting a continuation tube (112 or 106) to one of said individual tubes, the continuation tube extending to the at least one tool (leading to 18).  
In regard to claim 12, Walkow et al. disclose wherein the termination assembly is removably connected to the at least one tool (as shown in fig 1, with 71/73).  
In regard to claim 13, Tupper et al. (in the embodiment of fig 15) discloses a said individual tube providing a fluid path for fluid communication between outside of the well (first conduit, col. 17, lines 11-34), and a said individual tube (second conduit, col. 17, lines 11-34) providing for fluid communication between outside of the well and a second one of said at least two tools, but does not disclose at least two tools with one connected to each tube.  Tupper et al. does disclose that various equipment (col. 8, lines 4-8) is used for servicing operations as known in the art.  Therefore it would have been obvious to one of ordinary skill before the time of effective filing to provide additional tools as necessary, each connected to a separate service carrier (i.e. tube) to provide their individual servicing or operating fluids separately.
	In regard to claim 14, Tupper et al. include at least one individual tube in the form of an electrical cable (704).
	In regard to claim 15, Tupper et al. a method of well intervention comprising lowering a flexible hose into a well, at least one tool being provided at a downhole end portion of the hose (col. 8, lines 5-29), and a plurality of individual tubes (702, 704, 705, fig 7) extending along an inside region of the hose and connecting to the at least one tool, an individual tube (705) providing a fluid path for fluid communication between outside of the well and the at least one tool inside the well, and each individual tube being laterally supported in said inside region such that its lateral movement is restricted (via 706,708).  Tupper et al. do not disclose, in the embodiment of figure 7, that each tube provides a fluid path or a stuffing seal to engage a hose during lowering.  Tupper et al. does disclose, in another embodiment, a flexible hose with multiple tubes providing fluid paths for communication between outside of the well and at least one tool inside the well (col. 17, lines 11+).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide additional tubes for fluid paths in the  embodiment of figure 7 of Tupper et al. in order to isolate service carriers, components and/or fluids until they reach their desired location (col. 17, lines 11-17).  Both embodiments (figure 7 or figure 15) are silent as to a seal to engage the hose during lowering or a bottom hole assembly having a seal disposed around the downhole end portion of the hose (although a bottom hole assembly is provided, e.g. 902/903/904, fig 9; 1009 in fig 10A/B).
Council et al. teach a well intervention apparatus comprising a stuffing seal which engages around a hose during lowering (col. 1, lines 33-50, where coiled tubing is through “stripper” or stuffing box which inherently includes such seals).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a stuffing seal to engage the hose of Tupper et al., as taught by Council et al., in order to safely maintain well pressure while performing downhole operations.  Council also does not teach a bottom hole assembly having a seal disposed around the downhole end portion of a hose).
Walkow et al. disclose an intervention apparatus comprising a hose (10) and a bottom hole assembly (20, and associated internal components) disposed at a downhole end portion of the hose (as engaging 10), said bottom hole assembly having a seal (fig 1, uppermost seal on 24 engaging 10) disposed around the downhole end portion of the hose (fig 1).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a seal around the downhole end of the hose of Tupper et al., as modified by Council et al., in order to ensure isolation of the fluids within and facilitate the connection to a downhole tool with the hose.
In regard to claim 16, Tupper et al. disclose wherein flexible material (708 as necessarily flexible as in col. 3, lines 32-34) is provided in the inside region of the hose to provide said lateral support to the individual tubes.  
In regard to claim 17, Tupper et al. disclose carrying out a plurality of operations using the at least one tool (col. 8, lines 4-28, where operations may include placing and or removing the tool and the servicing operations described).  
In regard to claim 18, Tupper et al. disclose wherein the well is a non-subsea well (col. 1, lines 16-30 generally describe as applicable to “wells” which inherently includes non-subsea wells as would be understood by one of ordinary skill in the art).  
In regard to claim 19, Tupper et al. does not explicitly disclose comprising carrying out a first of said plurality of operations using a first one of said individual tubes for fluid communication, and carrying out a second of said plurality of operations using a second one of said individual tubes for fluid communication.  However, in the embodiment of figure 15, Tupper et al. does disclose carrying out a first of said plurality of operations using a first one of said individual tubes for fluid communication, and carrying out a second of said plurality of operations using a second one of said individual tubes for fluid communication (col. 17, lines 11-34).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to carry out a plurality of operations with the different fluid paths in order to keep their components separate until their use (col. 17, lines 11-34).
In regard to claim 20, Tupper et al. disclose comprising lowering the flexible hose once to perform said plurality of operations using the at least one tool (col. 8, lines 5-9),                                                                                                                                                                                                                                                                                                                                                      and then raising the flexible hose (col. 5, lines 12-15 where removal from the well is inherent to completing operation and requires raising to the surface as known in the art).

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
11/28/2022